Ostrander, J.
It was found by the industrial accident board that Edwin Stombaugh, on May 13, 1916—
“received an accidental injury, namely, rupture of the right auricle of the heart, arising out of and in the course of his employment, which produced death. That the work he was doing for respondents on the day and at the time of death was, to Mr. Stombaugh, heavy and hard work. That he was not used to this heavy work and exertion. That the work he was doing for *446respondents at the time of death, and prior thereto, required him to strain, lift, pull, and lower heavy rolls of wire weighing 150 to 160 pounds, from their place in the tier in the car, and at the time of death, about chest high, to the floor, and then roll them to the car door, a distance of about five feet, and into the chute.
“That this straining, lifting, pulling, and handling these heavy rolls of wire weighing 150 to 160 pounds on the average, together with the weakened and thinned condition of the wall of the heart, we are convinced, caused the wall to part and the rupture of the right auricle of Mr. Stombaugh’s heart and his death.”
All of the foregoing, taken from the opinion of the board, is sustained by some evidence, excepting only the conclusion that there was an accidental injury, which conclusion is wholly unsupported by evidence. The man died while doing the work he agreed to do, in the way he intended to do it. The exercise accounts for his death, and if he had been informed about the condition of his heart, he must have known that death was likely to result, at any time, from any considerable physical exercise. There is no evidence of mischance or miscalculation in what was being done, none of anything fortuitous or unexpected in the manner of doing it. There is undisputed evidence that he had a chronic trouble — disease—of the heart, of long standing, the wall of one auricle being so thin that “any exertion at all might have been the cause of its breaking.” Death was merely hastened by the exertion. The distinction between this case and Schroetke v. Jackson-Church Co., 193 Mich. 616 (160 N. W. 383), is clear. The case, however, cannot be distinguished from Van Gorder v. Motorcar Co., 195 Mich. 588 (162 N. W. 107), and
The award must be set aside.
Kuhn, C. J., and Stone, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.